UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4343



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID JAMES GRAHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CR-02-1177)


Submitted:   January 28, 2004              Decided:   March 3, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert J. Harte, ROBERT J. HARTE, P.C., Aiken, South Carolina, for
Appellant.   James Strom Thurmond, Jr., United States Attorney,
Stacey Denise Haynes, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David   James    Graham      pled     guilty   to   two   counts   of

possession of firearms and ammunition by a convicted felon, 18

U.S.C. §§ 922(g)(1), 924(a) (2000).              The district court sentenced

him to concurrent fifty-seven-month prison terms on each count.

Graham’s counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that, in his view, there

are no meritorious grounds for appeal.                However, he raises the

issues of whether the district court complied with Rule 11 of the

Federal Rules of Criminal Procedure in accepting Graham’s guilty

plea, and whether the district court erred in denying Graham an

adjustment for acceptance of responsibility.               Graham has filed a

pro se supplemental brief asserting that he was entitled to an

adjustment for acceptance of responsibility. Finding no reversible

error, we affirm.

            After reviewing the transcript of the plea proceeding, we

conclude    that    the   district       court    fully    complied   with     the

requirements of Rule 11 in accepting Graham’s guilty plea. Turning

to   the   sentencing     issue,   the    district     court’s   determination

regarding acceptance of responsibility is factual, and we review it

with great deference for clear error.             U.S. Sentencing Guidelines

Manual § 3E1.1, comment. (n.5) (2002); United States v. Ruhe, 191

F.3d 376, 388 (4th Cir. 1999).




                                      - 2 -
           Graham       assaulted     another       inmate    while     awaiting

sentencing.       In    deciding     whether    a   defendant     has   accepted

responsibility, the district court may consider whether he has

voluntarily terminated or withdrawn from criminal conduct.                   See

USSG § 3E1.1, comment. (n.1(b)).               In light of the intervening

assault, the district court did not clearly err in denying the

reduction.      See United States v. Kidd, 12 F.3d 30, 34 (4th Cir.

1993) (finding that defendant’s continued criminal conduct is

inconsistent with acceptance of responsibility).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Graham’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this   court    for   leave    to   withdraw   from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED


                                      - 3 -